A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 May 2021 has been entered.
 	The disclosure is objected to because of the following informalities found in the substitute specification: Page 1, note the substitute specification is deemed incomplete in that the section designated as a cross-reference to related application, as set forth in the preliminary amendment filed 27 April 2018 is apparently missing from the substitute specification and thus appropriate clarification is needed. Pages 10 & 11, in the description of “Figure 12”, note that the reference to components designated by “a digital signal processor, a crypto processor” (i.e. page 10, line 34), by “a display” (i.e. page 10, line 34), by “an audio codec, a video codec” (i.e. page 11, line 1), by “a gyroscope” (i.e. page 11, line 3) and by “a mass storage device (such as …) and so forth” (i.e. page 11, lines 4-6) should each be deleted from the list of components described with respect to Figure 12, especially since these components do not appear to be specifically depicted in Figure 12 and thus appropriate clarification is needed. Page 11, line 12, note that “Wi-Fi” should be rewritten as --Wireless-Fidelity (Wi-Fi)-- for an appropriate characterization. Page 12, line 13, it is noted that “1-2” should be rewritten as --1 and 2-- for idiomatic clarity.  Appropriate correction is required.
The following claims have been found objectionable for reasons set forth below:
configured for the communications-- for an appropriate characterization.
In claim 20, line 2, note that “the” should be deleted for an appropriate characterization since the term “communications” is first recited in this claim.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7; 8-13, 15; 16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Elco (of record) in view of Kawasaki. 
Elco (i.e. FIGS. 4, 5) discloses a microelectronic device (i.e. FIG. 4), comprising: at least two devices (i.e. transmitter (T); receiver (R), as evident from FIG. 4) directly coupled to a substrate (i.e. S) which can take the form of a multilayer board (i.e. MLB); a waveguide (i.e. W) is mounted on the multilayer board (MLB); at least two coupling structures communicating the two devices (T, R) with the waveguide (W). As described with respect to FIG. 5, the preferred 
Kawasaki (i.e. FIGS. 2A, 2B) exemplarily discloses a microelectronic device comprising: devices (i.e. electronic components (#A, #B) in FIGS. 2A & 2B) coupled to a substrate (i.e. circuit board 10); an enclosed cavity (e.g. transmission line (206) formed as a metal waveguide) formed in the substrate (10) and defined by upper and lower conductive layers (i.e. unlabeled) electrically connected by vertical through holes (i.e. 10a) to form a conductive fence (i.e. 10b). As evident from FIG. 2A, note that the metal waveguide cavity (206) is only partially beneath the IC devices (#A, #B). Moreover, note that excitation structures (i.e. antenna members (11, 12) coupled to electronic components (#A, #B), respectively) extend into the waveguide.
Accordingly, as per claims 1, 8 & 16, it would have been obvious to have configured the devices (T, R) in Elco, such as to be partially beneath the air-filled cavity waveguide, such as exemplarily taught by Kawasaki. Such a modification would have been considered obvious in view of the compatibility of such a waveguide arrangement in Kawasaki with the arrangement of the waveguide of Elco (i.e. Elco and Kawasaki each pertain to compatible types of waveguides having top and bottom conductive members or layers), thereby suggesting the obviousness of such a modification. Note that as an obvious consequence of such a modification, the resultant combination would necessarily have included the waveguide partially underneath the first and second devices (#A, #B) and would have necessarily included excitation elements (11, 12) 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the preceding rejection as applied to claim 9 above, and further in view of Pardo et al (of record). 
As described in a preceding rejection, the resultant combination of claim 9 discloses the claimed invention except for the lower member and the upper member in the resultant combination not having respective ridges.
Pardo et al (i.e. FIG. 6) discloses a waveguide structure, comprising: a lower member (i.e. substrate 230); at least one sidewall member (i.e. multiple photocurable layers 228) coupled to the lower member (230); and an upper member (i.e. metal plate 284), wherein the lower member, sidewall member and the upper member are configured to form a substrate which includes a cavity (i.e. air-filled channel 214) in which a conductive layer  is disposed on surfaces of the cavity (214). Moreover, Pardo et al exemplarily described a wave in paragraph [0022] the presence of internal surfaces features (i.e. 34), such as ridges which can be placed on the lower guide portion (i.e. 22), the upper guide portion (i.e. 24) or both the lower and upper guide portions (22, 24), where such ridge(s) provide for increased bandwidth in the waveguide, as described in paragraph [0020].
.
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 is allowable over the prior art of record since none of the prior art of record discloses etching or laser drilling as the means for removing the dielectric layer to form the cavity. 
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571)272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee